Exhibit 10.21

THIRD AMENDMENT TO OFFICE LEASE

THIS THIRD AMENDMENT TO OFFICE LEASE (this “Third Amendment”) is entered into
between CRESCENT REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership
(“Landlord”), and GAINSCO, INC., a Texas corporation (“Tenant”).

A. Landlord, and Tenant executed that certain Office Lease dated as of May 3,
2005 (the “Original Lease”) covering certain space designated as Suite 1200,
containing approximately 20,585 square feet of Rentable Area on the 12th floor
(the “Original Premises”) of the office building located at 3333 Lee Parkway,
Dallas, Texas (the “Building”).

B. The Original Lease has been amended by (i) that certain First Amendment to
Lease dated July 13, 2005 (the “First Amendment”), pursuant to which the Tenant
leased an additional 11,130 Rentable Square Feet on the 11th floor of the
Building (the “First Preferential Space”) and (ii) that certain Second Amendment
to Lease dated September 23, 2005 (the “Second Amendment”) pursuant to which the
Premises was expanded to include an additional 8,749 square feet of Rentable
Area (the “Expansion Space”).

C. The Original Lease, as modified by the First Amendment and Second Amendment
is hereinafter collectively referred to as the “Lease”. The Original Premises as
expanded by the First Preferential Space and Expansion Space collectively
consists of 40,646 square feet of Rentable Area (the “Current Premises”).

D. Landlord and Tenant now desire to amend the Lease as set forth below. Unless
otherwise expressly provided in this Second Amendment, capitalized terms used in
this Second Amendment shall have the same meanings as in the Lease.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1. BUILDING CONFERENCE FACILITIES. For so long as the existing conference
facility located on the first floor of the Building (the “Conference Facility”)
remains unleased, Tenant shall have the right to use such Conference Facility on
a first come, first serve basis upon execution of Landlord’s standard form
Conference Room Lease Agreement. Landlord agrees to waive Landlord’s then
current daily fee for Tenant’s use of the Conference Facility for the purpose of
Tenant conducting a customary business meeting. However, in any event Tenant
shall pay Landlord’s then current fee for (a) setting up the Conference Facility
in any non-standard arrangement, (b) cleaning following Tenant’s use and (c) any
non-standard business use, which includes but is not limited to parties,
receptions and celebrations. If at any time during the Term the Conference
Facility is leased as a part of a larger leased premises to another tenant, and
there is other vacant space in the Building appropriate for use as a conference
or training center, Tenant shall have the right to use such other space, in its
as-is condition, on a first come, first serve basis upon execution of Landlord’s
standard form Conference Room Lease Agreement, subject to the same
aforementioned fee provisions.

2. BROKERS. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this Third Amendment.
Tenant shall indemnify and hold harmless Landlord and its designated property
management, construction and marketing firms, and their respective partners,
members, affiliates and subsidiaries, and all of their respective officers,
directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any broker or agent or similar party
claiming by, through or under Tenant in connection with this Third Amendment.

3. TIME OF THE ESSENCE. Time is of the essence with respect to Tenant’s
execution and delivery of this Third Amendment to Landlord. If Tenant fails to
execute and deliver a signed copy of this Third

 

3333 LEE PARKWAY / GAINSCO, INC.

 

 

Third Amendment to Office Lease

Page 1



--------------------------------------------------------------------------------

Amendment to Landlord by 5:00 p.m., October 28, 2005, this Third Amendment shall
be deemed null and void and shall have no force or effect, unless otherwise
agreed in writing by Landlord. Landlord’s acceptance, execution and return of
this Third Amendment shall constitute Landlord’s agreement to waive Tenant’s
failure to meet such deadline.

4. Miscellaneous. This Third Amendment shall become effective only upon its full
execution and delivery by Landlord and Tenant. This Third Amendment contains the
parties’ entire agreement regarding the subject matter covered by it and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this Third Amendment. Except
as modified by this Third Amendment, the terms and provisions of the Lease shall
remain in full force and effect, and the Lease, as modified by this Third
Amendment, shall be binding upon and shall inure to the benefit of Landlord and
Tenant, their successors and permitted assigns.

5. Ratification. Tenant confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

LANDLORD AND TENANT enter into this Third Amendment as of the Effective Date
specified below Landlord’s signature.

 

TENANT:     LANDLORD:

GAINSCO, INC., a Texas corporation

    CRESCENT REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership By:
 

Glenn W. Anderson

    By:   CRE Management VIII, LLC Name:  

Glenn W. Anderson

      a Delaware limited liability company, its General Partner Title:  

President and CEO

              By:   Crescent Real Estate Equities, Ltd.,           a Delaware
corporation, its Manager          

By:

 

Michael S. Lewis

         

Name:

  Michael S. Lewis          

Title:

  Senior Vice President Leasing & Marketing       Effective Date: October 27,
2005

 

3333 LEE PARKWAY / GAINSCO, INC.

 

 

Third Amendment to Office Lease

Page 2